UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1031


In re: TIMOTHY SEAN COOGLE,

                    Petitioner.



                 On Petition for Writ of Mandamus. (2:17-cr-00167-1)


Submitted: March 23, 2021                                         Decided: March 29, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy Sean Coogle, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Sean Coogle petitions for a writ of mandamus, requesting that this court

direct the district court to act on his 28 U.S.C. § 2255 motion. Our review of the district

court’s docket reveals that the district court accepted the recommendation of the magistrate

judge and denied relief on Coogle’s § 2255 motion on January 13, 2021. Accordingly, we

deny Coogle’s mandamus petition as moot. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2